Campbell, J.,
delivered the opinion of the court.
As it is indisputable that- the appellant got the benefit of the means which procured the credit on the note in the subsequent contract he made with the appellee for a rescission of their land trade, it' is impossible to conjecture on what theory of law or right he can deny the propriety of the erasure of these credits. There was an effectual obliteration of them in the very act of rescinding the sale of land on the terms agreed on. Manifestly, they were properly erased, and had there been no lines drawn across them a disclosure of the facts should have forced the just result reached. Any other would have been intolerable.

Affirmed.